                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DNISION
                                  No. 5:19-CV-5-D

 PROGRESS SOLAR SOLUTIONS, LLC,                )
 and DANIELL. ROBERTSON,                       )
                                               )
                        Plaintiffs,            )
                                               )
        V.                                     )            DEFAULT JUDGMENT
                                               )
 MICHAEL D. LONG, SOLAR MOD                    )
 SYSTEMS, INC., and MIKEL BILLS,               )
                                               )
                        Defendants.            )


       This cause is before the Court for entry of default judgment against Defendant Solar Mod

Systems, Inc., ("SMS"), pursuant to Fed. R. Civ. P. 37 and 55. [D.E. 55]. On December 29, 2020,

the Court granted Plaintiffs' motions: (1) for sanctions against SMS, (2) to strike SMS's answer,

and (3) for entry of default against SMS for SMS's repeated failures to comply with this Court's

orders. [D.E. 64]. SMS's answer having been stricken and default against SMS having been

entered, the Court now enters Judgment against SMS on liability on all Plaintiffs' claims for relief

asserted in Plaintiffs' Complaint. [D.E. 1].

       It is, therefore, ORDERED, ADJUDGED and DECREED that:

       1.      Plaintiffs shall have and recover compensatory damages against SMS in an amount

               to be determined on further proceedings by the Court;

       2.      Plaintiffs shall have and recover punitive damages against SMS in an amount to be

               determined on further proceedings by the Court;

       3.      SMS shall disgorge to Plaintiffs all profits SMS derived through its breaches of

               contract or its unauthorized use of Plaintiffs' trade secrets and proprietary

               information;




         Case 5:19-cv-00005-D Document 67 Filed 01/06/21 Page 1 of 2
4.    Plaintiffs' reasonable attorneys fees incurred in prosecuting this action, in an

      amount to be determined on further proceedings by the Court, shall be taxed against

      SMS pursuant to N.C. Gen. Stat. § 66-154, 18 U.S.C. § 1836(b)(3), and Tex. Civ.

      Prac. & Rem. Code § 134A.005; and

5.    The costs of this action shall be taxed against SMS, in an amount to be determined

      on further proceedings by the Court.



SO ORDERED. This the _k_ day of January, 2021.




                                             United States District Judge




 Case 5:19-cv-00005-D Document 67 Filed 01/06/21 Page 2 of 2
